        Case 1:17-cr-00201-SHS Document 25 Filed 12/29/20 Page 1 of 1


                                           United States Attorney
                                           Southern District of New York
                                           The Silvio J. Mollo Building
                                           One Saint Andrew’s Plaza
                                           New York, New York 10007




                                                                          MEMO ENDORSED




            United States v. Carl Morris




Request granted.

Dated: New York, New York
       December 29, 2020
